Citation Nr: 0117222	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  01-00 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 60 percent for 
post-traumatic lumbar disc disease with fusion at L2-L4, 
stenosis at L5-S1, and radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to June 1968.  
His appeal comes from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  That RO denied the claim for an increased 
evaluation.

The veteran has established entitlement to a total disability 
rating based upon individual unemployability due to service-
connected disability from October 1994.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The record does not contain any evidence that the 
veteran's post-traumatic lumbar disc disease with fusion at 
L2-L4, stenosis at L5-S1, and radiculopathy manifests cord 
involvement, bedridden, or requiring long braces; or evidence 
of complete bony fixation (ankylosis) of the spine at an 
unfavorable angle, and it does not present such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 60 percent for 
post-traumatic lumbar disc disease with fusion at L2-L4, 
stenosis at L5-S1, and radiculopathy have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5285, 5286, 5293; the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that during the 
pendency of the appellant's appeal, but after the case was 
forwarded to the Board, the Veterans Claims Assistance of Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (Act) 
became effective.  This liberalizing legislation is 
applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

The Board concludes that the provisions of the Act have been 
met.  The RO afforded the veteran a VA examination in 
December 1999, and he was informed of the evidence necessary 
to substantiate his claim by a statement of the case issued 
in November 2000.  In light of these actions, there has been 
substantial compliance with the notice and assist provisions 
of the Act.

Disability evaluations are determined by applying the 
criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4 (2000).  The 
Board attempts to determine the extent to which the veteran's 
service-connected disabilities adversely affect his ability 
to function under the ordinary conditions of daily life, and 
the assigned evaluations are based, as far as practicable, on 
the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  
Regulations require that, where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40; see also DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (holding that when a veteran is 
rated under a code that contemplates limitation of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45 must be considered, and 
any additional range of motion loss due to pain, weakened 
movement, excess fatigability, or incoordination must be 
noted).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and, (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.

The veteran was pushed out of a burning helicopter in March 
1966 during his service in the Republic of Vietnam.  He fell 
about 70 feet into a rice patty.  He established service 
connection for a low back disorder in September 1968, and he 
is currently evaluated as 60 disabled under Code 5293.  That 
Code does not provide a higher schedular evaluation than 60 
percent, which is warranted for pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, little 
intermittent relief.  38 C.F.R. § 4.71a, Code 5293.

The only Codes providing higher schedular evaluations than 60 
percent are Code 5285 and Code 5286.  Under Code 5285, a 60 
percent evaluation is warranted for residuals of fracture of 
the vertebra without cord involvement; abnormal mobility 
requiring neck brace (jury mast).  A 100 percent evaluation 
is warranted with cord involvement, bedridden, or requiring 
long braces.  38 C.F.R. § 4.71a, Code 5285.

Code 5286 provides a 60 percent evaluation for complete bony 
fixation (ankylosis) of the spine at a favorable angle.  A 
100 percent evaluation is warranted for complete bony 
fixation (ankylosis) of the spine at an unfavorable angle, 
with marked deformity and involvement of major joints (Marie-
Strumpell type) or without other joint involvement (Bechterew 
type).  38 C.F.R. § 4.71a, Code 5286.

According to an X-ray report from February 1999, the veteran 
had degenerative disc changes of desiccation and mild 
narrowing at the L4 to L5 level.  There were postoperative 
changes in the soft tissues of the back extending from L1 
inferiorly.  There were also lipomatous changes of the filum 
at the L3 to S1 levels.  The alignment of the lumbar spine 
was normal, and the vertebral body heights were maintained 
and had normal signal intensity.  At the L3 to L4 level there 
was a circumferential disc bulge which in combination with 
ligament hypertrophy and facet osteoarthropathy, resulted in 
moderate central canal stenosis.  At the L4 to L5 level, 
there was also circumferentally enhancing granulation tissue 
surrounding the thecal sac.  There was a circumferential disc 
bulge, facet hypertrophy, and ligament hypertrophy resulting 
in moderate canal stenosis.  At the L5-S1 level, there was 
prominent epidural fat deformity of the thecal sac.  There 
was no disc herniation or nerve root impingement.

In May 1999, the veteran complained of back pain, and he said 
there was numbness in his legs.  He was unable to sleep 
because of the pain.  The August 1999 report reflects that 
the veteran requested a scooter to assist with ambulating.  A 
decompressive laminectomy was recommended from L3 to L5 in 
August 1999, but he elected to forgo the procedure at that 
time.  In October 1999, the veteran's primary care physician 
noted that the veteran had undergone two back procedures in 
the past.  The veteran was experiencing leg pain and cramps.  
He was limited to a wheelchair.

A VA examination report from December 1999 shows that the 
veteran had surgeries to his back in February 1958 and 
September 1970.  He reported that he had pain that was almost 
constant.  He also said there was weakness, and he could not 
run.  He said that while he could force himself up a 
staircase with pain, he was almost totally incapacitated on 
reaching the top.  The veteran took four pills daily, and 
that the pills alleviated muscle spasms.  He had flare-ups 
daily.  Forward flexion was to 140 degrees, backward 
extension was to 40 degrees, and he could bend left and right 
laterally to 20 degrees.  The spine was not painful on motion 
at any point.  He had spasm by palpation.  There was no fixed 
deformity.  The examiner indicated that an EMI of the left 
leg was consistent with chronic radiculopathy at L5 to S1.

In making its decision, the Board emphasizes that although 
the veteran's back symptoms are severe and chronic, the 
higher schedular evaluation (100 percent) requires that 
either (1) there be cord involvement, bedridden, or the use 
of long leg braces, or (2) complete bony fixation (ankylosis) 
at an unfavorable angle.  See 38 C.F.R. § 4.71a, Code 5285 
and Code 5286.  In this case, there is no evidence that the 
veteran's residuals of the fall out of a helicopter involve 
his cord.  The record also does not reflect that he is 
bedridden, or that he uses long leg braces.  Because of these 
findings, a schedular evaluation of 100 percent is not 
warranted under Code 5285.

Further, there is no evidence that his spine disorder is 
manifesting complete bony fixation, either at a favorable or 
unfavorable angle.  In fact, the examiner in December 1999 
specifically reported that there was no fixed deformity.  
This finding precludes a schedular evaluation of 100 percent 
under Code 5286.  Overall, while the evidence shows that 
there are serious symptoms, including some loss of motion, 
stenosis, radiculopathy, chronic and serious pain, and muscle 
spasms, the criteria for the higher (100 percent) evaluation 
have not been met.  The Board notes that the veteran has been 
receiving compensation at the 100 percent evaluation based on 
his unemployability since October 1994, but a schedular 
evaluation of 100 percent is not in order for the 
aforementioned reasons.  The Board acknowledges that the 
veteran is in almost constant pain due to the back disorder, 
but the schedule does not provide a 100 percent evaluation 
unless the veteran is exhibiting symptoms that are not 
present in this case.

Likewise, an extra-schedular evaluation is not warranted by 
the evidence of record.  In the exceptional case where 
schedular evaluations are found to be inadequate, an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability may be awarded.  A finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards is the 
governing norm in an exceptional case.  38 U.S.C.A. § 1155; 
38 C.F.R. § 3.321(b)(1).

The veteran's low back disorder does not present such an 
unusual or exceptional disability picture so as to warrant an 
extra-schedular evaluation.  While there is clearly 
interference with his employability because of the back 
disorder, and he is receiving compensation at a 100 percent 
evaluation because of his unemployability, there is no 
evidence that the veteran is in a different position than 
another veteran with exactly the same disability.  In other 
words, there is no evidence that this veteran's disability 
picture renders impractical the application of the regular 
schedular standards because it is unusual or exceptional, or 
that the regular schedular standards do not adequately 
account for the veteran's symptoms.  

In summary, the schedular standards in this case basically 
provide that the next higher evaluation is reserved for back 
disabilities where there is cord involvement, bedridden, or 
requiring long braces, or where there is complete bony 
fixation (ankylosis) of the spine at an unfavorable angle.  
While the veteran is clearly disabled to a severe degree by 
the back disability, there is no evidence that these 
requirements for a 100 percent schedular evaluation have been 
met, or that the disability is so exceptional or unusual as 
to render impractical those standards.  As a result, the 
Board must deny the claim for a higher schedular evaluation, 
or a total evaluation based on an extra-schedular analysis.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, the Board will not 
apply this doctrine because the preponderance of the evidence 
is against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 54-55 (1990).


ORDER

The claim of entitlement to an evaluation in excess of 60 
percent for post-traumatic lumbar disc disease with fusion at 
L2-L4, stenosis at L5-S1, and radiculopathy is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

